Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5, 7-20 are pending. 
Amendments as filed 01/26/2022 are entered.
Response to Arguments
Applicant asserts the claims do not disclose the amended feature “Claim 1 as amended features “the input image is divided into a plurality of small images with adjacent small images overlapping each other and a small image among the plurality of small images is selected to include the measurement area’, as amended. 
In support for this contention, Applicant points to a margin area illustrated in the Specification/drawings of the instant application, Fig.s 7A-D.  
The Examiner however respectfully asserts that it is noted that the features upon which applicant relies are not recited in the rejected claim(s) 1 or any independent claims. Moreover, it is inappropriate to rely on features from the Specification for arguments when such features are not present in the claim at issue. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant went on to argue Sumio and El-Khamy failing to disclose “the small image includes a margin area near a boundary and a central area excluding the margin area, and the input image is divided into the plurality of small images to cause central areas of the adjacent small images to come into contact with each other” (Page 6 and 7 of Remarks). 
The arguments are not persuasive because Applicant does not address specifically the cited portions and rationale of the Office pertaining reference Sumio.  Furthermore, reference Sumio was never used in rejecting the independent claims specifically. 
And most importantly, the independent claims never recite “the small image includes a margin area near a boundary and a central area excluding the margin area, and the input image is divided into the plurality of small images to cause central areas of the adjacent small images to come into contact with each other”.  Therefore, the arguments is moot with respect to all relevant independent claims, and thus all dependent claims fall together with the base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 2, 4, 10, 11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yano (US2016/0350615) in view of El-Khamy et al. (US 2018/0089505).


As to claim 1:
Yano discloses an image processing apparatus comprising: 
a processor; and

a memory storing executable instructions which, when executed by the
processor, (¶0127, processor and memory) cause the image processing apparatus to perform operations
including:
setting a measurement area in an input image;
(See at least Fig. 4, step 410, 421, ¶0057, a measurement area is set/reset for the image data that is acquired)
setting a small image in the input image based on the measurement area; (See ¶0061, at least a partial area of the image is determined, the partial area might include or might be scanned out of the measurement area(s))

See ¶0061, a determination value output, aka flow distribution, from the SVM is obtained that is associated with an object in the partial area.  A target is confirmed when the value is higher than a threshold)
and
estimating the number of targets to pass through the measurement area based on the flow distribution in the small image. (See ¶0060-0062, See ¶0061, a determination value output, aka flow distribution, from the SVM is obtained that is associated with an object in the partial area.  A target is confirmed when the value is higher than a threshold and with partial area overlapped with measurement area. The number of target objects are counted by counting the objects that satisfied the SVM value threshold)
wherein the input image is divided into a plurality of small images with adjacent small images, a small image among the plurality of small images is selected to include the measurement area. (See ¶0060 through 0063, the system partitioning a plurality of partial areas overlapping with, and only at least one image that overlap with the measurement area more than a threshold area is used to count objects, i.e. for inclusion in measurement area)

Yano however is silent on the plurality of small images with adjacent small images overlapping each other.
EL-Khamy however discloses the input image is divided into the plurality of small images with adjacent small images overlapping each other. (See at least Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that overlapping situations can occur in Yano because the system has no control 


As to claim 19:
Yano discloses an image processing method comprising: setting a measurement area in an input image; (See at least Fig. 4, step 410, 421, ¶0057, a measurement area is set/reset for the image data that is acquired)


setting a small image in the input image based on the measurement area; (See ¶0061, at least a partial area of the image is determined, the partial area might include or might be scanned out of the measurement area(s))

estimating a flow distribution of a target in the small image; (See ¶0061, a determination value output, aka flow distribution, from the SVM is obtained that is associated with an object in the partial area.  A target is confirmed when the value is higher than a threshold)
and

estimating the number of targets to pass through the measurement area based on the flow distribution in the small image. (See ¶0060-0062, See ¶0061, a determination value output, aka flow distribution, from the SVM is obtained that is associated with an object in the partial area.  A target is confirmed when the value is higher than a threshold and with partial area overlapped with measurement area. The number of target objects are counted by counting the objects that satisfied the SVM value threshold)
wherein the input image is divided into a plurality of small images with adjacent small images, a small image among the plurality of small images is selected to include the measurement area. (See ¶0060 through 0063, the system partitioning a plurality of partial areas overlapping with, and only at least one image that overlap with the measurement area more than a threshold area is used to count objects, i.e. for inclusion in measurement area)

Yano however is silent on the plurality of small images with adjacent small images overlapping each other.
EL-Khamy however discloses the input image is divided into the plurality of small images with adjacent small images overlapping each other. (See at least Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that overlapping situations can occur in Yano because the system has no control over how people are situated in a scene, and thus overlapping small images allows the system to distinguish people who are visually overlapping in an image, resulting in accurate counts

Claim 20 is directed to a computer readable medium (Yano, ¶0127) with executable codes to perform the method of claim 19 and is thus rejected by the same reasoning. 

As to claim 2:
Yano in view of El-Khamy discloses all limitations of claim 1, the measurement area is set based on a reference figure. (See Yano, ¶0054, the one or more measurement area is based on a reference line L)


As to claim 4:
Yano in view of El-Khamy discloses all limitations of claim 1, wherein the input image is divided into the plurality of small images based on the measurement area. (See Yano, ¶0061, at least a partial area of the image is determined, in some embodiment, the partial area might include or might be scanned out of the measurement area(s))

As to claim 10:
Yano in view of El-Khamy discloses all limitations of claim 1, wherein the flow distribution in an area which overlaps the measurement area in the small image is estimated. (See Yano, ¶0060-0062, See ¶0061, a determination value output, aka flow distribution, from the SVM is obtained that is associated with an object in the partial area.  A target is confirmed when the value is higher than a threshold and with partial area overlapped with measurement area)


As to claim 11:
Yano in view of El-Khamy discloses all limitations of claim 1, further discloses acquiring the input image, wherein the measurement area is set in the acquired input image. (See Yano, Fig. 2, ¶0036, the system acquires image that is captured, 202 set measurement area in the input image)

As to claim 13:
Yano in view of El-Khamy discloses all limitations of claim 11, wherein the input image is acquired from a storage device (¶0033, Yano, apparatus 100 is a camera, which has storage)

As to claim 14:
 Yano in view of El-Khamy discloses all limitations of claim 1, wherein one or a plurality of measurement areas are set on the input image. (See Yano, Fig. 6, at least one measurement area R)


As to claim 15:
Yano in view of El-Khamy discloses all limitations of claim 1, further disclosing outputting the number of targets. (See Yano, 0063, a total count is outputted by the system)

As to claim 16:
See Yano, ¶0054, Fig. 6, the system outputs the measurement areas after correction)


As to claim 17:
Yano in view of El-Khamy discloses all limitations of claim 15, wherein a position of the small image is outputted. (See Yano, ¶0034, as the small image contains the target detected, thus the position of the object indicates position of the small image as well)

As to claim 18:
Yano in view of El-Khamy discloses all limitations of claim 15, wherein the flow distribution is outputted. (See Yano, ¶0060-0062, See ¶0061, a determination value output, aka flow distribution, from the SVM is produced that is associated with an object in the partial area)

Claims 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US2016/0350615) in view of El-Khamy et al. (US 2018/0089505) in view of Sumio et al. (JP2009110152) – IDS entry of record (full translation was provided per record).

As to claim 8:
Yano in view of El-Khamy discloses all limitations of claim 1, however is silent on the small image includes a margin area near a boundary and a central area excluding the margin area, and 
Sumio however in a related field of endeavor discloses the small image setting unit sets a margin area near a boundary and a central area excluding the margin area in the small image, and divides the input image into the plurality of small images to cause central areas of the adjacent small images to come into contact with each other. (See Fig. 2, 3 and 8 of Sumio, which shows the partitioning of the input image wherein the margin area (the top blank margin part of the image) is established, whereas the remaining area is divided into a plurality of smaller square-shaped image segments, with the central segments in contact with other adjacent image segments. See page 6, the areas are further based on size of target object)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that such a partitioning for smaller images (Of Sumio) can be implemented in Yano. The implementation naturally reduces processing loads as the margin is excluded from image analysis, thus helps saving processing time and effort. 

As to claim 9:
Yano in view of El-Khamy and Sumio discloses all limitations of claim 8, wherein a size of the margin area is set based on a size of the target. (As mentioned in claim 8, in page 6 of Sumio, the area of each square segments is based on size of the target object, as such the margin of the area which is affected by the size of each segments, thus in turned is affected by size of the target objects)

As to claim 5:


Sumio however in a related field of endeavor discloses the segments are based on a size of a target. (See Fig. 2, 3 and 8 of Sumio, which shows the partitioning of the input image wherein the margin area (the top blank margin part of the image) is established, whereas the remaining area is divided into a plurality of smaller square-shaped image segments, with the central segments in contact with other adjacent image segments. See page 6, the areas are further based on size of target object)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that such a partitioning for smaller images (Of Sumio) can be implemented in Yano. The implementation naturally reduces processing loads as the excess areas are excluded from image analysis, thus helps saving processing time and effort. 



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US2016/0350615) in view of El-Khamy et al. (US 2018/0089505) in view of Kinugasa (US 4745480)

As to claim 12:
Yano in view of El-Khamy discloses all limitations of claim 11, however is silent on wherein the input image is acquired from a solid-state image sensing device.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Yano’s system to use camera system with solid-state image capturing device. Such implementation has the stated advantage such as readily available, free of image logs, strong against magnetic fields (See col. 1, lines 16-21 of Kinugasa). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bamba (US 2018/0253629) - A generation unit, based on a first captured image, generates a first training data that indicates a first training image and an image recognition result for the first training image. A training unit, by performing training using the first training data, generates a discriminator for image recognition based on both the first training data and second training data that is prepared in advance and that indicates a second training image and an image recognition result for the second training image
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645